DETAILED ACTION
This action is pursuant to the claims filed on 01/24/2022. Claims 1-15 are pending. A final action on the merits of claims 1-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,375,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 11 is/are objected to because of the following informalities:  
Claim 11, the examiner suggests an amendment to “an away surface” to increase clarity that the away surface is a surface facing away from a patient.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 9-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta (U.S. PGPub No. 2009/0318793).
Regarding claim 1, Datta teaches a patch and sensor assembly for use in a device mapping system for mapping location of a device within a body of a patient (See Figs 2-4 and abstract), comprising a reusable portion and a disposable portion ([0009]), the reusable portion comprising: a magnetic-based biosensor for providing location information of the device within the body to the device mapping system (Fig 2 biosensor 126 and [0029]); a housing adapted to house the biosensor (Fig 3 sensor housing 122), having a top portion and a bottom portion (Figs 2-3, top portion 122a and bottom portion 122b); and a first electrical lead for communicating an electrical signal from the biosensor to the device mapping system (sensor cable 124); the disposable portion (disposable portion disclosed in [0029]) comprising: an adhesive hydrogel layer for adhering the disposable portion to the body of the patient ([0029] and Fig 2 hydrogel 117); an electrode layer disposed on the adhesive hydrogel layer (Fig 2 film disk 116 coated with layer of silver chloride on both sides [0050]); a sensor engagement element adapted to detachably receive at least a portion of the housing of the reusable portion (explicitly disclosed verbatim in [0029]), wherein, the reusable portion includes a second electrical lead adapted to receive an electrical signal from the electrode layer when the at least a portion of the housing of the reusable portion is releasably engaged with the sensor engagement element ([0029] discloses second electrical lead which is configured to receive an electrical signal when engaged with the sensor engagement element; ACL cable 136 is second lead).
Datta fails to teach wherein the first and the second electrical leads both extend through a single cable member from the housing to the device mapping system.
Datta discloses substantially all the limitations of the claim(s) except the explicit teaching that the first and second electrical leads both extend through a single cable member from the housing to the device mapping system.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the first and second electrical leads to extend through a single cable member from the housing to the device mapping system, since applicant has not disclosed that a single cable member solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with each electrical lead being disposed in a respective cable member extending from the housing to the device mapping system.
Regarding claim 3, Datta further teaches wherein the reusable portion further includes a sensor adapted to transmit an electrical signal to the second electrical lead in response to the electrode layer (Fig 3 ACL sensor 134 is part of reusable sensor cable assembly 130; ACL sensor 134 functions to transmit signals from electrode layer 116 to acl cable 136).
Regarding claim 5, Datta further teaches wherein the reusable portion includes side members (Fig 2 and [0049] ridge 123 of sensor housing 122) and the sensor engagement element includes slots adapted to receive the side members (Fig 2 and [0049] lip of engagement element 114 adapted to receive ridge 123 to engage reusable portion with disposable portion).
Regarding claim 9, Datta further teaches wherein the reusable portion includes an ACL contact member electrically coupled to the second electrical lead (Fig 2 ACL sensor 134 and [0054]).
Regarding claim 10, Datta further teaches wherein the ACL contact member is on a patient-facing surface of the reusable portion (Fig 2 ACL sensor 134 is on bottom (patient facing) surface of reusable sensor cable assembly 130).
Regarding claim 12, Datta further teaches wherein the disposable portion includes stops (Fig 2 and [0049] lip) configured to releasably engage a proximal portion of the reusable portion when the at least a portion of the housing of the reusable portion is releasably engaged with the sensor engagement element (Fig 2 and [0049] lip of engagement element 114 of patch assembly 110 releasably engages ridge 123 of sensor housing 122).
Regarding claim 13, Datta further teaches wherein the electrode layer comprises carbon composite with at least one coating of a metallic material (Fig 2 and [0050], carbon film disk 116 with silver chloride coating).
Regarding claim 14, Datta further teaches wherein the metallic material is silver chloride ([0050]).
Regarding claim 15, Datta further teaches wherein the metallic material further comprises a layer of silver disposed on the silver chloride ([0031]).
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Banet (U.S. PGPub No. 2008/0114220)
Regarding claims 2-4, Datta further teaches at least one electrode member adapted to electrically couple the electrode layer and the second electrical lead when the at least a portion of the housing of the reusable portion is releasably engaged with the sensor engagement element (Fig 2 A, ACL sensor 134 functions to electrically couple carbon film disk 116 to ACL cable 136).
Datta fails to teach wherein the ACL sensor 34 is part of the disposable portion; wherein the at least one electrode member is elastically movable relative to the sensor engagement element when in contact with the reusable portion
In related prior art, Banet teaches a similar device comprising a reusable portion (Fig 1 circuit board component 36) and a disposable portion (Fig 1 adhesive patch sensor 5) wherein the disposable portion comprises at least one electrode member adapted to electrically couple the electrode layer and the second electrical lead when the at least a portion of the housing of the reusable portion is releasably engaged with the sensor engagement element (Fig 1 leads 3 & 4 each define electrode members to couple electrode layer of patch to circuit board and cable 11) wherein the at least one electrode member is elastically movable relative to the sensor engagement element when in contact with the reusable portion (Fig 1 and [0016], polymeric backing 9 is flexible, thus leads 3 and 4 are elastically movable relative to sensor engagement element of circuit board component 36 when in contact with one another). It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the electrode member of Datta on the disposable portion, since applicant has not disclosed that the location of the electrode member on the disposable portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the electrode member being on the reusable portion. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Gonopolskiy (U.S. PGPub No. 2011/0021901)
Regarding claim 6, Datta teaches the device of claim 1 as stated above.
Datta fails to teach wherein the disposable portion includes a flexible circuit member.
In related prior art, Gonopolskiy teachs a similar device wherein a flexible circuit member is used to electrically connect a sensor to a cable ([0016]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disposable portion of Datta in view of Gonopolskiy to incorporate the flexible circuit members to arrive at the device of claim 6. The use of flexible circuits to transmit signals is well-known in the art to yield the predictable results of providing flexibility to the device configured to attach to a user to help in conformance of the device to tissue ([0016]).
Regarding claim 7, Datta further teaches wherein the reusable portion includes an ACL contact member electrically coupled to the second electrical lead (Fig 2 and [0054], ACL sensor 134 connected to ACL cable 136).
Regarding claim 8, in view of the combination of claim 7 above, Gonopolskiy further teaches wherein the flexible circuit member includes first and second electrical conductors ([0016] disclosing traces connecting sensors and detectors to controller). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Datta in view of Gonopolskiy to incorporate first and second conductors of the flexible circuit member electrically connecting the electrode layer and the ACL contact member respectively to arrive at the device of claim 8. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result using conductors of a flex circuit to electrically couple components of a patch and sensor assembly.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11, the Datta, Banet, and Gonopolskiy references fail to teach “the ACL contact member is on an away surface of the reusable portion”.  Datta teaches an ACL contact member on a patient facing surface of the reusable portion making connection to the ACL cable 136 on the patient facing surface as well as the hydrogel layer 17 and carbon film 116. Such a modification to Datta would require significant structural modification of the device without sufficient teaching, suggestion, or motivation to modify the ACL contact member to be on an away surface of the reusable portion. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 11. 
Response to Arguments
Applicant’s arguments, see remarks, filed 01/24/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Datta reference.
Examiner notes the amendments to claim 1 to correct the previous deficiencies to make the claims definite under 35 USC 112(b) change the scope of the claims and necessitated the new grounds of rejection, thus permitting the finality of this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794